Luke, J.
Aside from the fact that the party who was jointly indicted with the plaintiff in error for stealing 200 pounds of seed-cotton, and who had previously pleaded guilty to the theft charged, testified, when introduced as a witness for the State, that he alone stole the cotton, and that the plaintiff in error had nothing whatever to do with it, the conviction rests solely upon circumstantial evidence which does not exclude every reasonable hypothesis save that of the guilt of the accused; and for this reason the verdict can not stand. Penal Code (1910), § 1010. See also Lindsey v. State, 9 Ga. App. 299 (3) (70 S. E. 1114), and cit.

Judgment reversed.


Broyles, C. J., and Bloodworth, J., concur.

George G. Glenn, D. W. Mitchell, for plaintiff in error.
G. G. Pittman, solicitor-general, contra.